         Case 2:18-cv-01998-APG-BNW Document 161 Filed 10/15/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 FRANCINE EDWARDS,                                      Case No.: 2:18-cv-01998-APG-BNW

 4          Plaintiff                                        Order Accepting Report and
                                                                 Recommendation
 5 v.
                                                                     [ECF No. 159]
 6 CONN APPLIANCES, INC., et al.,

 7          Defendants

 8         On September 30, 2020, Magistrate Judge Weksler granted in part plaintiff Francine

 9 Edwards’ motion to amend to the extent Edwards withdrew her claim under 47 U.S.C.

10 § 227(c)(5). Judge Weksler recommended that I deny Edwards’ motion to amend to add a claim

11 under the Nevada Deceptive Trade Practices Act. ECF No. 159.

12         Edwards did not file an objection. Thus, I am not obligated to conduct a de novo review

13 of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de

14 novo determination of those portions of the report or specified proposed findings to which

15 objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

16 banc) (“the district judge must review the magistrate judge’s findings and recommendations de

17 novo if objection is made, but not otherwise” (emphasis in original)).

18         I THEREFORE ORDER that Magistrate Judge Weksler’s report and recommendation

19 (ECF No. 159) is accepted. Plaintiff Francine Edwards’ motion to amend (ECF No. 133) is

20 granted in part and denied in part as set forth in Judge Weksler’s report and recommendation.

21         DATED this 15th day of October, 2020.

22

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
